ASSET PURCHASE AGREEMENT by and among UTEC, Inc., UTEC Corporation and Energetic Systems Inc., LLC. Dated as of April 26, 2009 Asset Purchase Agreement This Asset Purchase Agreement (“Agreement”) is dated as of April 26, 2009, by and among UTEC, Inc., a publicly listed Nevada company (“UTEI”) and UTEC Corporation, a Nevada company (“UTC”), (UTEI and UTC together, “Sellers”), and Energetic Systems Inc., LLC, a Nevada limited liability company (“Buyer”), (collectively, the “Parties”). Recitals Whereas, UTC is a wholly-owned subsidiary of UTEI, and holds the operating business and assets of UTEI. And Whereas, Sellers desire to sell, and Buyer desires to purchase, certain of the assets of Sellers owned or used in the testing services, material sales and manufacturing business of UTC as conducted on the date hereof (the “Legacy
